Citation Nr: 9922964	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from September 1943 to 
March 1946, and from February 1947 to November 1949.  This 
appeal originally arises from a January 1997 rating decision 
of the Department of Veterans Affairs (VA), North Little 
Rock, Arkansas, regional office (RO).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The current medical findings show the presence of near-
continuous panic or depression affecting the ability to 
function independently, impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.  The current 
medical findings do not indicate the presence of total 
occupational and social impairment, due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name; the veteran has an adequate 
relationship with his wife, he attends church occasionally, 
and visits relatives in a nursing home; although he has 
difficulty with preoccupation with previous trauma and 
nightmares and flashbacks, he is not suicidal or homicidal, 
his memory and thought processes are intact, he does not 
exhibit any delusions or hallucinations, he is oriented to 
time, place and person, and he is able to perform activities 
of daily living.  

3.  The veteran's service connected post-traumatic stress 
disorder is currently manifested by depression, sleep 
disturbances, increased irritability, decreased 
concentration, hypervigilance, increased startle response, 
recurrent stressing memories of previous trauma on a daily 
basis, and frequent nightmares and flashbacks; these symptoms 
produce severe social and industrial impairment.  However, 
the evidence has not shown that the veteran demonstrates 
gross repudiation of reality, is virtually isolated in the 
community, or that he is demonstrably unable to retain 
employment due to his post-traumatic stress disorder.  


CONCLUSION OF LAW

The criteria for an evaluation of 70 percent, and not in 
excess thereof, for post-traumatic stress disorder, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Code 9411 (1995 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for post-traumatic stress disorder was 
granted in December 1991.  A 10 percent evaluation was 
assigned from September 1991.  A February 1994 rating 
decision increased the evaluation to 30 percent, from August 
1993.  A September 1996 rating decision granted a 50 percent 
evaluation from February 1996.  Subsequent rating actions 
have continued that evaluation.  The veteran contends that he 
is entitled to a higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's post-traumatic stress 
disorder is rated under code 9411.  New criteria with respect 
to rating psychiatric disorders became effective November 7, 
1996, and were published in the Federal Register of October 
8, 1996 (61 Fed.Reg. 52695-52702).  The RO has determined 
that the veteran was not entitled to a higher evaluation 
under the new criteria.

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The current 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory ( e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9411 (1998).

The veteran filed his claim for an increased evaluation in 
October 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the criteria in effect at the time the veteran's claim 
was filed in October 1996, a 50 percent evaluation 
contemplated that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required either virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411 (1995).

The veteran was hospitalized from September to November 1996 
in a six week post-traumatic stress disorder treatment 
program.  The hospitalization summary noted chronic post-
traumatic stress disorder symptoms with marked arousal and 
significant social phobia.  The veteran was highly motivated 
and he made progress in learning to cope with his post-
traumatic stress disorder symptoms; however, the symptoms 
were described as chronic and severe.

A VA psychiatric examination was conducted in August 1997.  
The veteran reported that he was not doing well.  He reported 
depression, and violent nightmares two to three times per 
week.  The veteran described numerous intrusive thoughts of 
his war experiences, and survival guilt.  He also stated that 
he startled easily, and would hit the floor when he heard the 
sound of gunfire.  The veteran stated that people bothered 
him, and he did not go around crowds.  He seldom went to 
restaurants, and when he did, it was during less crowded 
times of day.  Similarly, the veteran went to stores early in 
the morning to avoid crowds.  War movies made him nervous, 
and he rarely watched them.  The veteran remained married to 
his wife of 48 years, and they got along fairly well.  He 
stated that his last job was running a small firm.  Prior to 
that he had been a machinist with a number of companies.  He 
stated that he could not stay at any of the jobs for long 
because the stress built up.  The veteran reported that now 
he spent his time attending church and doing yard work.  He 
did some socializing with people in church.  

On examination, the veteran was casually groomed, anxious and 
agitated.  Speech was somewhat pressured, and he sighed 
frequently.  He was fully cooperative.  The veteran's 
predominant mood was one of depression and his affect was 
appropriate to content.  Thought processes and associations 
were logical and tight.  No loosening of associations or 
confusion was noted.  There was no gross impairment in 
memory, and the veteran was oriented times three.  He did not 
complain of any hallucinations, and no delusional material 
was noted.  Insight and judgment were adequate.  The veteran 
denied suicidal ideation.  The diagnosis was post-traumatic 
stress disorder.  The Global Assessment of Functioning (GAF) 
score was 54.

A December 1997 outpatient record noted that the veteran's 
symptoms had worsened.  He was experiencing more frequent 
nightmares, and sleeping fewer hours per night.  Chronic, 
severe post-traumatic stress disorder was noted, with a GAF 
of 40.  In February 1998, the veteran was noted to be 
spending most of his time alone.  His relationship with his 
wife was poor, and he considered the VA staff his main 
support system.  A GAF of 38 was noted.

Later in February 1998, the most recent VA psychiatric 
examination was conducted.  The veteran stated that he was 
not doing well, and he had many regrets.  He reported 
flashbacks of the battles he went through, and nightmares 
virtually every night.  The veteran also noted numerous 
intrusive thoughts about battles or buddies from service.  He 
stated that he was still easily startled by noises.  He could 
not stand crowds, and would not attend basketball games with 
his children.  Again he reported that he would only go to a 
restaurant when he knew it would not be crowded, and only 
shopped early in the morning.  He did not watch war movies 
very often.  The veteran stated that he had gotten along 
better with his wife over the past five years than he had 
previously, because he had made a conscious effort to "to 
shut my mouth and stay."  He sometimes attended church, and 
gardened in the summer.  He visited relatives in a nursing 
home.  

On examination, the veteran was casually groomed and 
conversed readily.  He appeared quite dysphoric, and seemed 
to have a great need to talk about his wartime experiences.  
The predominant mood was of depression, and affect was 
appropriate to content.  Thought processes and associations 
were logical and tight.  No loosening of associations or 
confusion was noted.  There was no gross impairment in 
memory, and the veteran was oriented times three.  He did not 
complain of any hallucinations, and no delusional material 
was noted.  Insight and judgment were adequate.  The veteran 
denied suicidal ideation.  The diagnosis was chronic post-
traumatic stress disorder.  The GAF score was 48.

Outpatient treatment records dated in April, June, and August 
1998 showed continuing treatment for post-traumatic stress 
disorder.  The GAF score was noted as 40 on all three 
occasions.

The Board finds that the veteran's current disability most 
closely meets the 70 percent evaluation under the new 
regulations.  The criteria for that evaluation include: near-
continuous panic or depression affecting the ability to 
function independently, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships, all of which the veteran manifests 
to some extent.  38 C.F.R. Part 4, Code 9411 (1998).  

The current medical findings do not indicate the presence of 
total occupational and social impairment, due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living, 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name, which are 
contemplated for a 100 percent evaluation.  The medical 
findings show that the veteran has an adequate relationship 
with his wife, he attends church occasionally, and visits 
relatives in a nursing home; although he has difficulty with 
preoccupation with previous trauma and nightmares and 
flashbacks, he is not suicidal or homicidal, his memory and 
thought processes are intact, he does not exhibit any 
delusions or hallucinations, he is oriented to time, place 
and person, and he is able to perform activities of daily 
living.  

Nor is the veteran entitled to a 100 percent evaluation under 
the regulations in effect at the time the claim for increase 
was filed:  the record does not show that the veteran 
demonstrates gross repudiation of reality, is virtually 
isolated in the community, or that he is demonstrably unable 
to retain employment.  While the veteran is apparently not 
currently working, no medical evidence of record establishes 
that he is demonstrably unable to retain employment as a 
result of his post-traumatic stress disorder.  The Board also 
finds that the evidence does not show that the veteran is 
virtually isolated in the community, since he lives with his 
wife, attends church at times, occasionally goes to 
restaurants and to the store, and visits relatives in a 
nursing home.  Based on the foregoing, the Board finds that 
the veteran is most appropriately rated at the 70 percent 
level under the old regulations, which contemplates a severe 
level of social and industrial impairment; this is supported 
by the GAF scores reported during 1998, which indicate 
serious to major impairment in such areas as social, 
occupational or family functioning.  

Accordingly, the Board has concluded that the evidence 
establishes that the veteran is entitled to an evaluation of 
70 percent, and not in excess thereof, under both the new and 
old regulations governing the rating of post-traumatic stress 
disorder.  38 C.F.R. Part 4, Code 9411 (1995 & 1998).  The 
Board notes that it has considered the provisions of 
38 C.F.R. §§ 4.3, 4.7 (1998) in its determination that the 
veteran is not entitled to a 100 percent evaluation in this 
case.





	(CONTINUED ON NEXT PAGE)


ORDER

A 70 percent evaluation, and no higher, for post-traumatic 
stress disorder, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

